 
 
IB 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4275 
 
AN ACT 
To designate the annex building under construction for the Elbert P. Tuttle United States Court of Appeals Building in Atlanta, Georgia, as the John C. Godbold Federal Building. 
 
 
1.DesignationThe annex building under construction for the United States courthouse located at 56 Forsyth Street in Atlanta, Georgia, known as the Elbert P. Tuttle United States Court of Appeals Building, shall be known and designated as the John C. Godbold Federal Building.  
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the annex building referred to in section 1 shall be deemed to be a reference to the John C. Godbold Federal Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
